EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Charles Dougherty on 07/01/2022.

The application has been amended as follows: 
(Currently amended) A computerized system for providing a recommendation for an out-of-home campaign placement, said system comprising: 
a data store for storing data relating to one or more of the following: a probability of exposure estimates of a physical display space, a value representing a total audience population of the campaign, a value representing placement availabilities for the physical display space; and a pricing per placement of the physical display space; 
a processor, being connected via a network to the data store, configured to execute computer-readable instructions for: 
receiving a request from a user interactively and dynamically via a graphical user interface (GUI) on a user display screen, said GUI having a menu bar area and a map section, said menu bar area further including a search bar for receiving the request, wherein the request received from the user comprises references to physical addresses of the physical display space identifiable on the map section; 
wherein the GUI further comprises an indicator, wherein the indicator comprises a number portion and an indicia portion, wherein the number portion comprises a numeric value of a total number of physical display spaces in an area and the indicia portion comprises a circle within the map section, wherein the indicia portion is proportional to the numerical value of the number portion, and wherein a size of the indicia portion is dynamically altered based on a user increase or decrease in a size of the GUI on the user display screen; 
in response to receiving each piece of user desirable information for the out-of-home campaign placement received as part of the request from the user, updating the menu bar area and the map section of the GUI dynamically; 
converting the each piece of user desirable information as part of the request as parameters of a model:

    PNG
    media_image1.png
    343
    588
    media_image1.png
    Greyscale

generating a recommendation based on the model; and 
in response to the generated recommendation, providing one or more result indicators on the map section of the GUI.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the creation and management of out of home campaign, specifically the placement of advertisements. The invention includes a data store including information regarding physical display spaces. The invention then provides a graphical user interface which receives a request  address, the interface including menu bar, search bar, and map. The interface further includes an indicator displaying a total number of physical displays in a circular area displayed on the map, and wherein the circular area dynamically changes in size depending on changes to the size of the interface by the user. In response to receiving the request, including each piece of desirable information for the campaign placement, the interface is dynamically updated. The invention converts each piece of the request and entered into a model and generates a recommendation based on the model. The invention then provides one or more result indicators on the map section of the interface based on the model.
The Examiner notes as discussed in the final rejection of 11/26/2021, the previous independent claims were previously rejected under the combination of Warrum, Shultz, Balakrishnan, and where applicable Brixius. As shown, the invention of Warrum discloses a system for creating and placing outdoor advertisements including datastore, processor, and interface including map, and utilizing user request to generate proposals. Shultz further teaches the concept of presenting a dynamic map and menu interface which responds to user request input. Balakrishnan and Brixius further teaches the concept of utilizing known metric data for modeling advertisement. 
Although these references teach/suggest the previous limitations, the references fails to teach/suggest the amended limitations further defining the interface. Upon further search and consideration, the Examiner notes the following references:
Dessureault (US 20070129954 A1), which talks about  managing the distribution of physical promotional materials including a map interface.
Icho et al. (US 20120268485 A1), which talks about presentation of query results in a map interface including displaying a number of entities matching a query as part of the interface.
Parker (US 20160364740 A1), which talks about a business management and outreach system including visual interfaces including dynamic map displays.
Although these references teaches/suggest certain concepts such as dynamic map displays and including number of results within an area, these references fails to teach/suggest the circular area change dynamically based on the size of the interface. While Dessureault does teach the concept of zooming in and out of a map interface, Dessureault does not teach a circular area which changes depending on the size of the interface itself. Upon further search and consideration, no references, alone or in combination teaches or suggests the interface as claimed. As such, the Examiner has determined the invention to be non-obvious over the prior art.
The Examiner has further determined the invention to be patent eligible. The Applicant’s arguments, see page 12 of the response, with respect to the 35 U.S.C. 101 rejection and Core Wireless has been found persuasive. While the claimed invention is directed towards a judicial exception, the invention is determined to be significantly more. Similar to Core Wireless and Trading Techs, the interface of the present invention recites a specific structured interface by improving the manner in which information is represented in the interface to the user. As such, the Examiner has determined the claimed invention to be patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622